Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 25, 2018                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  157705(128)                                                                                             David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  DEBORAH LYNN FOSTER,                                                                               Elizabeth T. Clement,
                                                                                                                      Justices
           Plaintiff/Counter-Defendant-
           Appellee,
                                                                     SC: 157705
  v                                                                  COA: 324853
                                                                     Dickinson CC: 07-015064-DM
  RAY JAMES FOSTER,
             Defendant/Counter-Plaintiff-
             Appellant.
  ______________________________________/

          On order of the Chief Justice, the motion of Operation Firing for Effect, Forgotten
  Warriors Project, Inc., and Veterans of Foreign Wars Insurance Institute of Michigan to
  file a brief amicus curiae is GRANTED. The amicus brief submitted on July 19, 2018, is
  accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 25, 2018

                                                                               Clerk